Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 1 of 22

ELECTRONICALLY FILED
2020 Mar 16 PM 4:40
CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
CASE NUMBER: 2019-CV-000674

IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS

CIVIL COURT DEPARTMENT
JESSICA NEWTON, )
)
Plaintiff, ) Case No, 2019-CV-000674
)
VS, ) Division No.
)
) Pursuant to K.S.A. Chapter 60
BOB AND TERESA, INC. d/b/a, )
BOB HAMILTON PLUMBING, INC, )
Serve-registered agent: )
Bob Hamilton )
7899 Frontage Road, )
Overland Park, KS 66204, )
)
Defendant. )

RETURN OF SERVICE FOR CERTIFIED MAIL
STATE OF MISSOURI)
COUNTY OF JACKSON ™
I, the undersigned, being duly sworn, state I have-served the Petition and Summons issued
in the above-referenced matter on. American Residential Services, L.L.C., d/b/a Bob Hamilton
Plumbing, Inc, Serve: Registered Agent: Corporation Service Company, 2900 S.W. Wanamaker
Drive, Suite 204, Topeka, KS 66614, via certified mail on the 13" day of March, 2020, as per the

US, Postal Service Certified Mail Receipt attached hereto as Exhibit A.

 

 

Exhibit A
Case 2:20-cv- -
20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 2 of 22

SUBSCRIBED and SWORN to before me this 16" day of March, 2020.

Notary Public

  

My Appointment Expires:

10-28-20

 
  

  
 
        
 

LISA MALAPONTE:
Notary Publi¢ + Notary Seal
Jackson County State of Missoutl
Coramission Number 44630792

My Commission Expires Oct 28, 2022 -

   
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 3 of 22

 

 

 

 

 

 
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 4 of 22

ELECTRONICALLY FILED
2020 Mar 10 PM 3:33
CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
CASE NUMBER: 2019-CV-000674

IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS

CIVIL COURT DEPARTMENT
JESSICA NEWTON, )
)
Plaintiff, ) Case No. 2019-CV-000674
)
vs. ) Division No.
)
) Pursuant to K.S.A. Chapter 60
BOB AND TERESA, INC. d/b/a, )
BOB HAMILTON PLUMBING, INC. )
Serve registered agent: )
Bob Hamilton )
7899 Frontage Road, )
Overland Park, KS 66204, )
)
and )
)
AMERICAN RESIDENTIAL )
SERVICES L.L.C. d/b/a )
BOB HAMILTON PLUMBING, INC. )
Serve Registered Agent: )
Corporation Service Company )
2900 SW Wanamaker Drive, Suite 204 )
Topeka, Kansas 66614 )
)
Defendant. )

FIRST AMENDED PETITION FOR DAMAGES
COMES NOW Plaintiff, Jessica Newton, by and through her attorneys of record,
Shamberg, Johnson & Bergman, Chartered, and for her cause of action against Defendant hereby

states and alleges as follows:

PARTIES

1, Plaintiff Jessica Newton is a citizen and resident of Kansas.
2. Bob and Teresa, Inc., formerly known as and d/b/a as Bob Hamilton Plumbing,

Inc., was, at all times relevant herein, a Kansas corporation, active and in good standing under

Page 1 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 5 of 22

the laws of the State of Kansas. At all times relevant herein, Defendant Bob and Teresa, Inc. did
business at the address 7899 Frontage Road, Overland Park, Kansas 66204, where it offered
home services, including, but not limited to, heating, cooling, plumbing, sewer and electrical
installation, and repair. Defendant may be served through its registered agent, Bob Hamilton, at
7899 Frontage Road, Overland Park, Kansas 66204.

3. American Residential Services L.L.C. is, and was at all times relevant herein, a
Delaware corporation, registered, active, and in good standing to do business in the State of
Kansas. Upon information and belief, at all times relevant herein, American Residential Services
L.L.C. did business in Kansas as Bob Hamilton Plumbing, Inc., following the purchase of Bob
Hamilton Plumbing Inc. by American Residential Services L.L.C. sometime prior to the events
alleged herein. Defendant may be served through its registered agent, Corporation Service
Company, 2900 SW Wanamaker Drive, Suite 204, Topeka, Kansas 66614.

4, As used herein, Bob Hamilton Plumbing, Inc. refers to Bob and Teresa, Inc. d/b/a
Bob Hamilton Plumbing, Inc. and/or American Residential Services L.L.C. d/b/a Bob Hamilton
Plumbing, Inc.

JURISDICTION AND VENUE

5. This Court has jurisdiction over the subject matter of this claim pursuant to the
Kansas Constitution, Article III, Section 3, and K.S.A. § 20-301.

6. The Court has jurisdiction over Defendant Bob and Teresa, Inc. as Defendant Bob
and Teresa, Inc. is a Kansas entity doing business in Kansas, and as the conduct alleged herein

occurred in Kansas.

Page 2 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 6 of 22

7. The Court has jurisdiction over American Residential Services L.L.C. as
American Residential Services L.L.C. is a foreign entity registered to do business in Kansas and
the conduct alleged herein occurred in Kansas.

8. Venue is proper in this judicial district pursuant to K.S.A. § 60-604(2) and § 60-
603(3), as the acts giving rise to the causes of action herein alleged were committed within
Wyandotte County.

AGENCY

9, All actions and failures to act of the employees, agents, and servants of Bob and
Teresa, Inc., including but not limited to repairmen and salesmen, were performed within the
scope of their employment or agency with Defendant Bob and Teresa, Inc. and/or American
Residential Services L.L.C. Defendant Bob and Teresa, Inc. and/or American Residential
Services L.L.C. are vicariously liable for the actions and failures to act of said persons.

ALLEGATIONS COMMON TO ALL COUNTS

10. On October 9, 2017, an agent of Defendant Bob and Teresa, Inc. and/or American
Residential Services L.L.C. arrived at Plaintiff’s home and conducted an evaluation of her
furnace and air conditioner. The agent of Bob and Teresa, Inc. and/or American Residential
Services L.L.C. suggested repair or replacement of Plaintiffs system, in whole or in part, and
gave Plaintiff six options to choose from.

11. Plaintiff chose to purchase a new furnace and humidifier, and have Bob Hamilton
Plumbing, Inc. install the new furnace and humidifier.

12. On that same date, Bob Hamilton Plumbing, Inc. installed a new furnace,

including a flue, and a humidifier in Plaintiffs home.

Page 3 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 7 of 22

13. Plaintiff began using the humidifier immediately and immediately noticed
excessive condensation on her windows and patio doors.

14. Plaintiff called Bob Hamilton Plumbing Inc. to come back out and assess the
humidifier, but no agent of Bob and Teresa, Inc. and/or American Residential Services L.L.C.
did so,

15. After about a month of the humidifier causing excessive condensation on her
windows and patio doors, Plaintiff told Bob Hamilton Plumbing, Inc. to remove the humidifier.
An agent of Bob and Teresa, Inc. and/or American Residential Services L.L.C. removed the
humidifier and patched the hole where it had been installed in her furnace.

16. In January, after the temperatures dropped and Plaintiff began using her furnace,
Plaintiff began feeling unwell. Plaintiff experienced weakness, fatigue, nausea, and upset
stomach, among other symptoms.

17. Plaintiff was unable to work because of her illness.

18. Plaintiff sought medical treatment, but doctors were unable to diagnose the cause
of her illness.

19. Throughout 2018, Plaintiff continued to feel unwell, often barely able to get out
of bed.

20. In May, 2018, Plaintiff attempted to turn on her air conditioner, but it would not
run. |

21. OnMay 23, 2018, Koch Heating and Cooling inspected Plaintiff's air conditioner.
Koch Heating and Cooling determined that Bob Hamilton Plumbing, Inc. had failed to reconnect
a line to her air conditioner when agents of Bob and Teresa, Inc. and/or American Residential

Services L.L.C. installed her humidifier and furnace.

Page 4 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 8 of 22

22. Plaintiff called Bob Hamilton Plumbing, Inc. and agents of Bob and Teresa, Inc.
and/or American Residential Services, L.L.C. repaired her air conditioner.

23. On August 8, 2018, Unified Government of Wyandotte County/Kansas City,
Kansas Building Inspection Division inspected Plaintiff’s Air Conditioner and Furnace. The
inspector found code violations, including a hole in the flue.

24. On August 23, 2018, KB Complete inspected Plaintiff's Air Conditioner and
Furnace. KB Complete found that the flue to Plaintiff's furnace was not connected, causing
carbon monoxide to be drawn through the return air into Plaintiff's house. KB Complete fully
replaced Plaintiff's furnace and air conditioner.

25. Following KB Complete’s replacement of Plaintiff's furnace, testing showed
carbon monoxide was no longer leaking into Plaintiff’s home.

26. Asa result of the acts and omissions of agents of Bob and Teresa, Inc. and/or
American Residential Services, L.L.C. carbon monoxide leaked into Plaintiff’s home for months
and Plaintiff experienced and continues to experience signs and symptoms of carbon monoxide
poisoning, including, but not limited to, headache, nausea, muscle pain, joint pain, chronic
fatigue, numbness, attention problems, trouble finding words, short-term memory problems,
anxiety, lack of motivation, loss of interest, sleep disturbances, nightmares, blurry vision,
decreased coordination, problems speaking, balance problems, and tremors.

27. Asa result of these continued symptoms, Plaintiff has been unable to return to
work.

28, As a result of the acts and omissions of Defendants Bob and Teresa, Inc. and/or
American Residential Services L.L.C., by and through their agents, servants and employees,

Jessica Newton has suffered injuries causing her to have pain, suffering, disabilities,

Page 5 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 9 of 22

disfigurement, mental anguish, loss of earnings, loss of employment benefits, and she has
incurred, and will continue to incur, medical expenses.

29. As a result of the acts and omissions of Defendants Bob and Teresa, Inc. and/or
American Residential Services L.L.C., by and through its agents, servants and employees,
Jessica Newton incurred the cost of numerous inspections and evaluations of her heating and
cooling system, the full replacement of her furnace, and the cleaning and sanitizing of her

ductwork and vents.

COUNTI:
NEGLIGENCE AGAINST BOB AND TERESA, INC,

30. Plaintiff incorporates the foregoing allegations as though fully set forth herein.

31. Defendant Bob and Teresa, Inc., by and through its agents, servants and
employees, had a duty to Jessica Newton to exercise ordinary care in the conduct of its business,
specifically in the installation of Jessica Newton’s furnace and humidifier.

32. Defendant Bob and Teresa, Inc., by and through its agents, servants and
employees, breached their duty to exercise ordinary and was thereby negligent in the following
ways:

a, failing to correctly connect the flue during the installation of Plaintiff's
furnace;

b. designing and installing a system that allowed carbon monoxide to be
released into Plaintiffs home and distributed throughout her home by her return air system;

C. failing to follow its own protocols, policies and/or procedures or by failing
to create and implement proper protocols, policies and/or procedures;

d. failing to properly train its agents, servants and employees; and

e, in such other ways as may be established by the evidence.

Page 6 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 10 of 22

33, | As a direct and proximate result of the negligence of Defendant Bob and Teresa,
Inc., by and through its agents, servants and employees, Jessica Newton suffered injuries and
permanent disability. Jessica Newton has suffered and will continue to suffer in the future pain,
suffering, disability, disfigurement, mental anguish, deterioration of her physical and mental
status, loss of earnings, loss of employment benefits, and a reduction of her enjoyment of life. In
addition, Jessica Newton has suffered damages in the form of past medical bills and expects to
incur future medical bills for ongoing treatment and care. Jessica Newton has also suffered
damages in the form of the cost of evaluations and inspections of her furnace, the replacement of
her furnace, and cleaning and sanitizing her heating and cooling system.

COUNT II:
NEGLIGENCE AGAINST AMERICAN RESIDENTIAL SERVICES L.L.C.

34. Plaintiff incorporates the foregoing allegations as though fully set forth herein.

35, Defendant American Residential Services, L.L.C., by and through its agents,
servants and employees, had a duty to Jessica Newton to exercise ordinary care in the conduct of
its business, specifically in the installation of Jessica Newton’s furnace and humidifier.

36. Defendant American Residential Services, L.L.C., by and through its agents,
servants and employees, breached its duty to exercise ordinary care and was thereby negligent in
the following ways:

a. failing to correctly connect the flue during the installation of Plaintiffs
furnace;

b. designing and installing a system that allowed carbon monoxide to be
released into Plaintiff's home and distributed throughout her home by her return air system;

c. failing to follow its own protocols, policies and/or procedures or by failing

to create and implement proper protocols, policies and/or procedures;

Page 7 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 11 of 22

d, failing to properly train its agents, servants and employees; and
e. in such other ways as may be established by the evidence.

37. As a direct and proximate result of the negligence of Defendant American
Residential Services, L.L.C., by and through its agents, servants and employees, Jessica Newton
suffered injuries and permanent disability. Jessica Newton has suffered and will continue to
suffer in the future pain, suffering, disability, disfigurement, mental anguish, deterioration of her
physical and mental status, loss of earnings, loss of employment benefits, and a reduction of her
enjoyment of life. In addition, Jessica Newton has suffered damages in the form of past medical
bills and expects to incur future medical bills for ongoing treatment and care. Jessica Newton
has also suffered damages in the form of the cost of evaluations and inspections of her furnace,
the replacement of her furnace, and cleaning and sanitizing her heating and cooling system.

COUNT II:
NEGLIGENCE PER SE AGAINST BOB AND TERESA INC,

38. Plaintiff incorporates the foregoing allegations as though fully set forth herein.

39, With regard to the subject occurrence described above, Defendant Bob and
Teresa, Inc. violated provisions of the 2012 International Mechanical Code as adopted by
WYANDOTTE CTY. /KAN. CITY, KAN. ORDINANCES § 8-279 (2019), including, without limitation:

a. Section 501.3 (The air removed by every mechanical exhaust system shall
be discharged outdoors at a point where it will not cause a nuisance . . .);

b. Section 502.1.3 (Equipment, appliance and system service rooms that
house sources of odors, fumes, noxious gases, smoke, steam, dust, spray or other contaminants
shall be designed and constructed so as to prevent spreading of such contaminants to other

occupied parts of the building);

Page 8 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 12 of 22

C. Section 510.5.2 (Regarding hazardous exhaust systems: The design of the
system shall be such that the emissions are confined to the area in which they are generated by
air currents, hoods, or enclosures and shall be exhausted by a duct system to a safe location or
treated by removing contaminants);

d, Section 510.5.7 (Hazardous. exhaust duct systems shall extend directly to
the exterior of the building and shall not extend into or through ducts and plenums); and

e. Section 510.8,1 (Ducts shall be made tight with lap joints having a
minimum lap of 1 inch (25 mm)).

40, Defendant Bob and Teresa, Inc., by and through its agents, servants and
employees, breached their duty to exercise ordinary care and were thereby negligent in the
following ways:

a. In failing to ensure the exhaust from Plaintiffs furnace was discharged
outside her home and instead allowing the exhaust to be discharged inside Plaintiff's home,
Defendant Bob and Teresa, Inc. violated Section 501.3;

b. In failing to design, construct, and install Plaintiff’s furnace and heating
system to prevent odors, fumes, noxious gases, smoke, steam, dust, spray, or other contaminates,
including carbon monoxide, from spreading to other parts of Plaintiff's home and instead
allowing such odors, fumes, noxious gases, smoke, steam, dust, spray or other contaminates,
including carbon monoxide, to spread to other parts of Plaintiff's home, Defendant Bob and
Teresa, Inc. violated Section 502.1.3;

Cc, In failing to design Plaintiffs furnace and heating system to ensure that

emissions, including carbon monoxide, were confined to the area in which they were generated

Page 9 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 13 of 22

and exhausted to a safe location and instead allowing such emissions to be exhausted unsafely
into Plaintiffs home, Defendant Bob and Teresa, Inc. violated Section 510.5.2;

d. In failing to design, construct, and install a duct system from Plaintiffs
furnace that extended directly to the exterior of the building and instead designing, constructing,
and installing a duct system with holes by which the exhaust could escape the duct system inside
Plaintiff’s home, Defendant Bob and Teresa, Inc. violated Section 510.5.7; and

e. In designing, constructing, and installing ductwork with openings or holes
inside Plaintiff's home, Defendant Bob and Teresa, Inc. violated Section 510.8.1.

41. Jessica Newton, as an owner and resident of a home in Wyandotte County and a
purchaser of Defendant Bob and Teresa Inc’s services, was a member of the class of persons
intended to be protected by the above-referenced statutes and/or regulations.

42. The personal injuries sustained by Jessica Newton were of the kind the above-
referenced statutes and/or regulations were designed to prevent.

43. Asa direct and proximate result of the negligence of Defendant Bob and Teresa,
Inc., by and through its agents, servants and employees, Jessica Newton. suffered injuries, and
permanent disability. Jessica Newton has suffered and will continue to suffer in the future pain,
suffering, disability, disfigurement mental anguish, deterioration of her physical and mental
status, loss of earnings, loss of employment benefits, and a reduction of her enjoyment of life. In
addition, Jessica Newton has suffered damages in the form of past medical bills and expects to
incur future medical bills for ongoing treatment and care. Jessica Newton has also suffered
damages in the form of the cost of evaluations and inspections of her furnace, of the replacement

of her furnace, and of cleaning and sanitizing her furnace.

Page 10 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 14 of 22

. COUNT IV:
NEGLIGENCE PER SE AGAINST AMERICAN RESIDENTIAL SERVICES L.L.C.

44, Plaintiff incorporates the foregoing allegations as though fully set forth herein.

45. With regard to the subject occurrence described above, Defendant American
Residential Services L.L.C. violated provisions of the 2012 International Mechanical Code as
adopted by WYANDOTTE CTY. /KAN. CITY, KAN, ORDINANCES § 8-279 (2019), including, without
limitation:

a. Section 501.3 (The air removed by every mechanical exhaust system shall
be discharged outdoors at a point where it will not cause a nuisance . . .);

b. Section 502.1.3 (Equipment, appliance and system service rooms that
house sources of odors, fumes, noxious gases, smoke, steam, dust, spray or other contaminants
shall be designed and constructed so as to prevent spreading of such contaminants to other
occupied parts of the building);

C. Section 510.5.2 (Regarding hazardous exhaust systems: The design of the
system shall be such that the emissions are confined to the area in which they are generated by
air currents, hoods, or enclosures and shall be exhausted by a duct system to a safe location or
treated by removing contaminants);

d, Section 510.5.7 (Hazardous exhaust duct systems shall extend directly to
the exterior of the building and shall not extend into or through ducts and plenums); and ©

e. Section 510.8.1 (Ducts shall be made tight with lap joints having a
minimum lap of 1 inch (25 mm)).

46. Defendant American Residential Services L.L.C., by and through its agents,
servants and employees, breached their duty to exercise ordinary care and were thereby negligent

in the following ways:

Page 11 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 15 of 22

a. In failing to ensure the exhaust from Plaintiffs furnace was. discharged
outside her home and instead allowing the exhaust to be discharged inside Plaintiff's home,
Defendant American Residential Services L.L.C. violated Section 501.3;

b. In failing to design, construct, and install Plaintiff's furnace and heating
system to prevent odors, fumes, noxious gases, smoke, steam, dust, spray, or other contaminates,
including carbon monoxide, from spreading to other parts of Plaintiff's home and instead
allowing such odors, fumes, noxious gases, smoke, steam, dust, spray or other contaminates,
including carbon monoxide, to spread to other parts of Plaintiff's home, Defendant American
Residential Services L.L.C. violated Section 502.1.3;

c, In failing to design Plaintiff's furnace and heating system to ensure that
emissions, including carbon monoxide, were confined to the area in which they were generated
and exhausted to a safe location and instead allowing such emissions to be exhausted unsafely
into Plaintiff's home, Defendant American Residential Services L.L.C. violated Section 510.5.2;

d. In failing to design, construct, and install a duct system from Plaintiffs
furnace that extended directly to the exterior of the building and instead designing, constructing,
and installing a duct system with holes by which the exhaust could escape the duct system inside
PlaintifP's home, Defendant American Residential Services L.L.C. violated Section 510.5.7; and

e. In designing, constructing, and installing ductwork with openings or holes
inside Plaintiff's home, Defendant American Residential Services L.L.C. violated Section
510.8.1.

47. Jessica Newton, as an owner and resident of a home in Wyandotte County and a
purchaser of Defendant American Residential Services L.L.C.’s services, was a member of the

class of persons intended to be protected by the above-referenced statutes and/or regulations.

Page 12 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 16 of 22

48. The personal injuries sustained by Jessica Newton were of the kind the above-
referenced statutes and/or regulations were designed to prevent.

49. As a direct and proximate result of the negligence of Defendant American
Residential Services L.L.C., by and through its agents, servants and employees, Jessica Newton.
suffered injuries, and permanent disability. Jessica Newton has suffered and will continue to
suffer in the future pain, suffering, disability, disfigurement mental anguish, deterioration of her
physical and mental status, loss of earnings, loss of employment benefits, and a reduction of her
enjoyment of life. In addition, Jessica Newton has suffered damages in the form of past medical
bills and expects to incur future medical bills for ongoing treatment and care. Jessica Newton
has also suffered damages in the form of the cost of evaluations and inspections of her furnace,
of the replacement of her furnace, and of cleaning and sanitizing her furnace.

COUNT V:
BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
AGAINST BOB AND TERESA, INC.

50. Defendant Bob and Teresa, Inc. is and was at all relevant times a merchant of
heating and air conditioning systems and their components, including but not limited to furnaces,
humidifiers, vents, and exhaust systems within the meaning of K.S.A. 84-2-104(1).

51. Furnaces, humidifiers, vents, exhaust systems, and associated parts are goods
within the meaning of K.S.A. 84-2-105(1).

52. A warranty that goods shall be merchantable and fit for the ordinary purposes for
which such goods are used is implied in a contract for their sale if the seller is a merchant with

respect to goods of that kind.

Page 13 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 17 of 22

53, At all relevant times, Defendant Bob and Teresa, Inc. had a duty implied by law
to provide goods fit for the ordinary purposes for which they are used and that would pass
without objection in trade for their product description.

54. Defendant Bob and Teresa, Inc.’s implied warranty that the furnace, humidifier,
vents, exhaust systems, and associated parts installed in Plaintiffs home were merchantable was
part of the basis of the bargain between Plaintiff and Defendant Bob and Teresa, Inc.

55. Defendant Bob and Teresa, Inc. has not validly disclaimed, excluded, or modified
the implied warranties and/or duties described herein, and/or any attempted disclaimer or
exclusion of the same was and is ineffectual.

56. Defendant Bob and Teresa, Inc. breached the implied warranty of merchantability
because the furnace, humidifier, and accompanying system installed in Plaintiff’s home were not
merchantable in that they were not fit for the ordinary purpose in which such goods are used.
Specifically, the humidifier caused condensation to accumulate to such a degree that it became
unusable for its ordinary purpose and the furnace, vents, and exhaust systems were installed with
holes that allowed carbon monoxide to be released into the house rendering it unusable for its
ordinary purpose.

57. Asa result of Defendant Bob and Teresa, Inc.’s breach of its implied warranty,
Plaintiff has suffered damages, injury in fact, and/or ascertainable loss, in an amount to be

determined at trial.

Page 14 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 18 of 22

COUNT VI:
BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
AGAINST AMERICAN RESIDENTIAL SERVICES, L.L.C.

58. Defendant American Residential Services L.L.C. is and was at all relevant times a
merchant of heating and air conditioning systems and their components, including but not limited
to furnaces, humidifiers, vents, and exhaust systems within the meaning of K.S.A. 84-2-104(1).

59. Furnaces, humidifiers, vents, exhaust systems, and associated parts are goods
within the meaning of K.S.A. 84-2-105(1).

60. A warranty that goods shall be merchantable and fit for the ordinary purposes for
which such goods are used is implied in a contract for their sale if the seller is a merchant with
respect to goods of that kind.

61.  Atall relevant times, Defendant American Residential Services L.L.C. had a duty
implied by law to provide goods fit for the ordinary purposes for which they are used and that

‘would pass without objection in trade for their product description.

62. Defendant American Residential Services L.L.C.’s implied warranty that the
furnace, humidifier, vents, exhaust systems, and associated parts installed in Plaintiff's home
were merchantable was part of the basis of the bargain between Plaintiff and Defendant
American Residential Services L.L.C.

63. Defendant American Residential Services L.L.C. has not validly disclaimed,
excluded, or modified the implied warranties and/or duties described herein, and/or any
attempted disclaimer or exclusion of the same was and is ineffectual.

64. Defendant American Residential Services L.L.C. breached the implied warranty
of merchantability because the furnace, humidifier, and accompanying system installed in

Plaintiff's home were not merchantable in that they were not fit for the ordinary purpose in

Page 15 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 19 of 22

which such goods are used. Specifically, the humidifier caused condensation to accumulate to
such a degree that it became unusable for its ordinary purpose and the furnace, vents, and
exhaust systems were installed with holes that allowed carbon monoxide to be released into the
house rendering it unusable for its ordinary purpose.

65. Asa result of Defendant American Residential Services L.L.C.’s breach of its
implied warranty, Plaintiff has suffered damages, injury in fact, and/or ascertainable loss, in an
amount to be determined at trial.

COUNT VIE:
BREACH OF IMPLIED WARRANTY AGAINST BOB AND TERESA, INC,

66. Implied in every contract for services is a duty to perform those services in a
workmanlike manner.

67. Defendant Bob and Teresa Inc.’s implied warranty that the furnace, humidifier,
vents, exhaust systems, and associated parts be installed in Plaintiff's home in a workmanlike
manner was part of the basis of the bargain between Plaintiff and Defendant Bob and Teresa Inc.

68, Defendant Bob and Teresa Inc. has not validly disclaimed, excluded, or modified
the implied warranties and/or duties described herein, and/or any attempted disclaimer or
exclusion of the same was and is ineffectual.

69. Defendant Bob and Teresa Inc. breached the implied warranty of merchantability
because the furnace, humidifier, and accompanying system installed in Plaintiff's home were not
installed in a workmanlike manner. Specifically, the humidifier caused condensation to
accumulate to such a degree that it became unusable for its ordinary purpose and the furnace,
vents, and exhaust systems were installed with holes that allowed carbon monoxide to be

released into the house rendering it unusable for its ordinary purpose.

Page 16 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 20 of 22

70. Asa result of Defendant Bob and Teresa Inc.’s breach of its implied warranty,
Plaintiff has suffered damages, injury in fact, and/or ascertainable loss, in an amount to be
determined at trial.

COUNT VIII:
BREACH OF IMPLIED WARRANTY AGAINST
AMERICAN RESIDENTIAL SERVICES, L.L.C.

71. Implied in every contract for services is a duty to perform those services in a
workmanlike manner.

72. Defendant American Residential Services L.L.C.’s implied warranty that the
furnace, humidifier, vents, exhaust systems, and associated parts be installed in Plaintiff's home
in a workmanlike manner was part of the basis of the bargain between Plaintiff and Defendant
American Residential Services.

73. Defendant American Residential Services L.L.C. has not validly disclaimed,
excluded, or modified the implied warranties and/or duties described herein, and/or any
attempted disclaimer or exclusion of the same was and is ineffectual.

74. Defendant American Residential Services L.L.C. breached the implied warranty
of merchantability because the furnace, humidifier, and accompanying system installed in
Plaintiff’s home were not installed in a workmanlike manner. Specifically, the humidifier caused
condensation to accumulate to such a degree that it became unusable for its ordinary purpose and
the furnace, vents, and exhaust systems were installed with holes that allowed carbon monoxide
to be released into the house rendering it unusable for its ordinary purpose.

75. Asa result of Defendant American Residential Services L.L.C.’s breach of its

implied warranty, Plaintiff has suffered damages, injury in fact, and/or ascertainable loss, in an

amount to be determined at trial.

Page 17 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 21 of 22

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor
and against Defendants Bob and Teresa, Inc. and American Residential Services L.L.C. by and
through their agents, servants and employees, in an amount in excess of seventy-five thousand
dollars ($75,000.00); that the Court award a fair and reasonable amount to compensate Plaintiff
for all of his damages; and that the Court award Plaintiff attorney fees, prejudgment interest on
the judgment, the cost of this action, and any other relief the Court deems just, equitable, and
appropriate.

DEMAND FOR JURY TRIAL

Plaintiff hereby requests a trial by jury in the above-captioned case.

Respectfully Submitted,

SHAMBERG, JOHNSON & BERGMAN, CHARTERED

/s/ Daniel A. Singer

Daniel A. Singer, KS# 24834
Ashley E. Billam, KS# 28027
2600 Grand Boulevard, Suite 550
Kansas City, MO 64108

816 474-0004 Office

816 474-0003 Facsimile
dsinger@sjblaw.com

abillam@sjblaw.com
ATTORNEYS FOR PLAINTIFF

Page 18 of 19
Case 2:20-cv-02175-HLT-JPO Document 1-1 Filed 04/02/20 Page 22 of 22

CERTIFICATE OF SERVICE

I hereby certify that on the 10% of March, 2020, the above and foregoing was filed
electronically with the Clerk of the Court by using the Kansas E-filing system which will send a
notice of electronic filing to all attorneys of record and was also sent via email to:

John J. Fogarty KS #22783

Manz Swanson Hall Fogarty & Gellis, P.C.
1100 Main Street, Suite 1930

Kansas City, Missouri 64105

Telephone: (816) 472-5310

Facsimile: (816) 472-5320
jfogarty@mslawke.com

' ATTORNEYS FOR DEFENDANT
BOB AND TERESA, INC. d/b/a

BOB HAMILTON PLUMBING, INC.

/s/ Daniel A. Singer
ATTORNEYS FOR PLAINTIFF

Page 19 of 19
